Title: To George Washington from William Pearce, 17 November 1796
From: Pearce, William
To: Washington, George


                        
                            Sir 
                            Mountvernon Novr 17th 1796
                        
                        I have Recived your Letter of the 14th Instant.
                        With Respect to Mr Alexander Smith I have Taken up his note of 6439 Dollars
                            which was Lodged In the Bank of Alexandria & have Taken 2 others one payable on the
                            24th day of December—for 1600 Dollars—the other for 4839 Dollars payable
                            the first day of March those notes are now Inclosed by Danniel Duglass &
                                Jesse Simes they are both considered good men
                            and I beleive Mr Smith him self good for the money—but Mr Simes Is
                            considered as the Most Monied man In Alexandria. I inquired of Several Gentlemen, men In
                            Alexandria with Respect to his Credit & Circumstances and I am fully assured that
                            there is no man safer—but Mr Smith Desired me to Inform you If on Inquirey you should not
                            think the money perfectly Secure he will Give further Security. and at the same time Desired
                            me to Inform you was Exceedingly obliged to you for your Indulgence
                            & says that he will Ceartainly pay to the Time agreed on In the
                            notes.
                        This will be Given to Mr Lear who I have Requested the favour of to send on
                            with a note of his to Give you his opinion with Respect to the goodness of the Indorsers of
                            the notes and If he is not fully Persuaided they are safe I will Git Mr Smith to add others
                            To them.
                        James wilks went on In the Vessel which Took your goods. I am with the Greatest
                            Respect Sir your Hume Sert
                        
                        
                            William Pearce
                            
                            
                        
                    